      Case 2:21-cv-00908-WB Document 1 Filed 02/26/21 Page 1 of 6

                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
                         PHILADELPHIA DIVISION

Denise Mackie,                      )
                                    )
            Plaintiff,              )
                                    )
      vs.                           ) Case No.: 21-908
                                    )
Bay Area Receivables, Inc.,         )
                                    )
            Defendant.              )
____________________________________)___________________________________

     COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
       THE FAIR DEBT COLLECTION PRACTICES ACT

                                       Introduction

   1. This is an action for actual and statutory damages, legal fees and costs pursuant to
      the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq (hereinafter
      referred to as the “FDCPA”), which prohibits debt collectors from engaging in
      abusive, deceptive, and unfair practices. Id.

   2. The purpose of the FDCPA is to eliminate abusive debt collection practices by
      debt collectors, to insure that those debt collectors who refrain from using abusive
      debt collection practices are not competitively disadvantaged, and to promote
      consistent State action to protect consumers against debt collection abuses. Id.

   3. If a violation occurs, “the FDCPA is a strict liability statute that makes debt
      collectors liable for violations that are not knowing or intentional.” Donohue v.
      Quick Collect, Inc., 592 F.3d 1027, 1030 (9th Cir. 2010).

   4. Even a single violation of the FDCPA is sufficient to support liability. Taylor vs.
      Perrin, Landry, deLaunay, & Durand, 103 F.3d 1232, 1238 (5th Cir. 1997).

                                        Jurisdiction

   5. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15
      U.S.C. § 1692k(d).

                                           Venue

   6. Venue is proper in this Judicial District.

   7. The acts and transactions alleged herein occurred in this Judicial District.

   8. The Plaintiff resides in this Judicial District.
                                              1
   Case 2:21-cv-00908-WB Document 1 Filed 02/26/21 Page 2 of 6


9. The Defendant transacts business in this Judicial District.

                                       Parties

10. The Plaintiff, Denise Mackie, is a natural person.

11. The Plaintiff is a “consumer” as that term is defined by § 1692a.

12. The Plaintiff is “any person” as that term is used in 15 U.S.C. § 1692d preface.

13. The Defendant, Bay Area Receivables, Inc., a debt collection agency and/or debt
    purchaser operating from an address at 714 Eastern Shore Drive, Salisbury, MD
    21804.

14. The Defendant is a debt collection agency and the Defendant is conducting
    business in the State of Pennsylvania. See Exhibit “1” attached hereto.

15. Defendant regularly attempt to collect, directly or indirectly, debts owed or due or
    asserted to be owed or due another.

16. The Defendant regularly collects or attempts to collect, directly or indirectly,
    debts owed or due or asserted to be owed or due another that arose out of
    transactions in which the money, property or services which are the subject of the
    transactions are primarily for personal, family or household purposes.

                                Factual Allegations

17. The Defendant is a debt collection agency attempting to collect a debt from
    Plaintiff.

18. The Plaintiff incurred a debt that was primarily for personal, family or household
    purposes as defined by §1692(a)(5).

19. The debt owed by Plaintiff went into default.

20. After the debt went into default the debt was placed or otherwise transferred to the
    Defendant for collection.

21. The Plaintiff disputes the debt.

22. The Plaintiff requests that the Defendant cease all further communication on the
    debt.

23. The Defendant’s collector(s) were employee(s) and/or representative(s) of the
    Defendant at all times mentioned herein.

24. The Defendant acted at all times mentioned herein through its employee(s) and/or
    representative(s).

                                          2
   Case 2:21-cv-00908-WB Document 1 Filed 02/26/21 Page 3 of 6

25. The Plaintiff retained Dunne Law Offices for legal representation regarding the
    Plaintiff’s debts.

26. Prior to November 20, 2020, the Defendant had reported to TransUnion credit
    reporting agency that the Plaintiff owed a debt to its client.

27. The reporting of a debt to a credit reporting agency by a debt collector is a
    communication to which the FDCPA applies. See Daley vs. A & S Collection
    Assocs., Inc., 2010 WL 2326256 (D. Oreg. 2010); Akalwadi v. Risk Mgmt
    Alternatives, Inc., 336 F.Supp.2d 492, 503 (D. Md. 2004).

28. On November 20, 2020, the Plaintiff’s legal counsel sent a letter to the Defendant
    via facsimile. This facsimile transmission to the Defendant was successfully
    received by the Defendant. See Exhibit “2” attached hereto.

29. This letter indicated that Plaintiff disputed the debt that Defendant is attempting to
    collect. Section 1692e(8) does not require an individual’s dispute be valid or
    reasonable. Instead, the plaintiff must simply make clear that he or she dispute
    the debt. Evans v. Portfolio Recovery Associates, 2018 U.S.App. LEXIS 11372
    *14 (7th Cir. 2018); see also DeKoven v. Plaza Associates, 599 F.3d 578, 582 (7th
    Cir. 2010)(“[A] consumer can dispute a debt for ‘no reason at all . . .”).

30. Communications sent via facsimile are assumed to have been received by the
    intended recipient if the facsimile confirmation indicates a successful
    transmission. See Laouini v. CLM Freight Lines, Inc., 586 F.3d 473 (7th Cir.,
    2009)(holding that facsimile confirmation generated by the…fax machine was
    sufficient to create a factual dispute that …was received…); Bridgeview Health
    Care Center Ltd. v. Clark, 2011 WL 4585028, 3 (N.D.Ill 2011)(“Indeed, in the
    facsimile transmission context, it is commonly understood that ‘success’ means
    that ‘the two fax machines have performed an electronic “handshake” and that the
    data has been transmitted from one machine to the other.”). See also, Ira
    Holtzman, CPA v. Turza, 728 F.3d 682 (7th Cir. 2013); Grimm v. Crane Room
    Grille, Inc., 2019 WL 2996990 (W.D. Pa. 2019); Butry v. Warp Processing, Inc.,
    2011 WL 1151257 (M.D. Pa. 2011)(Court accepted a communication via
    facsimile to the EEOC within the statute of limitations).

31. On January 21, 2021, the Plaintiff obtained and reviewed a copy of her
    TransUnion credit report. See Exhibit “3” attached hereto.

32. On January 21, 2021, the Defendant was continuing to report the Plaintiff’s debt
    to it without indicating that the debt was disputed. See Exhibit “3” attached
    hereto.

33. The TransUnion credit report dated January 21, 2021, indicates that it was last
    reported or verified January of 2021. See Exhibit “3” attached hereto.

34. The TransUnion credit report dated January 21, 2021, fails to indicate that the
    debt was disputed by the consumer. See Exhibit “3” attached hereto.


                                          3
   Case 2:21-cv-00908-WB Document 1 Filed 02/26/21 Page 4 of 6

35. By failing to communicate that the debt at issue was disputed, Defendant violated
    the FDCPA. Evans v. Portfolio Recovery Assocs., 2018 U.S. App.LEXIS 11372
    *12 – 13 (7th Cir. 2018)(“Despite receiving the Letters, PRA still reported
    plaintiffs’ debts to credit reporting agencies without noting that the debt amounts
    were disputed. This is a clear violation of the statute”); see also, Sayles v.
    Advanced Recovery Systems, Inc., 865 F.3d 246 (5th Cir. 2017).

36. The Defendant’s violation of the FDCPA is material because Defendant’s failure
    to update her credit report would make an unsophisticated consumer believe that
    she did not have the rights Congress had granted to her under the FDCPA. This
    alleged violation of the FDCPA is sufficient to show an injury-in-fact. Evans v.
    Portfolio Recovery Assocs., 2018 U.S. App. LEXIS 11372, *8-*9 (7th Cir. 2018);
    See also Sayles, supra, 865 F.3d at 250 (debt collector’s violation exposed
    consumer to “a real risk of financial harm caused by an inaccurate credit rating”).

37. The Defendant’s violation of the FDCPA is a material violation of the statute.
    Indeed, as the Seventh Circuit Court of Appeals stated, “[p]ut simply, the failure
    to inform a credit reporting agency that the debtor disputed his or her debt will
    always have influence on the debtor, as this information will be used to determine
    the debtor’s credit score”. Evans, supra, at *20.

38. The Defendant’s collection communications are to be interpreted under the
    “unsophisticated consumer” standard. See Gammon vs. GC Services, Ltd.
    Partnership, 27 F.3d 1254, 1257 (7th Cir. 1994).

                             First Claim for Relief:
                            Violation of the FDCPA

1. The allegations of Paragraphs 1 through 38 of the complaint are realleged and
   incorporated herewith by references.

2. The Defendant violated 15 U.S.C. § 1692e(8) by continuing to attempt to report a
   debt to a credit reporting agency when it knew the debt was disputed by the
   consumer. See 15 U.S.C. 1692e(8) (“…the following conduct is a violation of
   this section…including the failure to communicate that a disputed debt is
   disputed…”); Evans v. Portfolio Recovery Assocs., 2018 U.S. App.LEXIS 11372
   (7th Cir. 2018); Brady vs. Credit Recovery Co., Inc., 160 F.3d 64, 65 (1st Cir.
   1998)(Section 1692(e)(8) requires debt collector who knows, or should know, that
   a given debt is disputed to disclose its disputed status. This standard requires no
   notification by the consumer, written or oral, and instead, depends solely on the
   debt collector’s knowledge that a debt is disputed, regardless of how or when that
   knowledge is acquired); Sayles v. Advanced Recovery Systems, Inc., 865 F.3d
   246 (5th Cir. 2017); Hoffman vs. Partners in Collections, Inc., 1993 U.S. Dist.
   LEXIS 12702 (N.D. Ill. 1993); Irvine v. I.C. Sys., Inc., 176 F.Supp.3d 1054, 1064
   (D. Colo. 2016)(finding summary judgment for plaintiff on her § 1692e(8) claim
   appropriate where she alleged that defendant communicated the debt on plaintiff’s
   account to CRAs, “but failed to communicate the material piece of information
   that the balance was disputed”); O’Fay v. Sessoms & Rogers, P.A., 2010 WL
   9478988, at *8 (E.D.N.C. 2010)(granting plaintiff’s motion for partial summary

                                         4
   Case 2:21-cv-00908-WB Document 1 Filed 02/26/21 Page 5 of 6

   judgment on her § 1692e(8) claim, finding that “when [the debt collector]
   communicated with the [CRAs] about the disputed debt, it was required to convey
   that plaintiff disputed her debt to the [CRAs],” but that its “failure to do violated §
   1692e(8), and the debt collector has not offered any evidence to rebut plaintiff’s
   claim); Flores v. Portfolio Recovery Associates, LLC, 2017 WL 5891032 (N.D.
   Ill. 2017); Finnegan vs. Univ. of Rochester Med. Ctr, 21 F.Supp.2d 223
   (W.D.N.Y. 1998); Francisco v. Midland Funding, LLC, 2019 WL 498936 (N.D.
   Ill. 2019); Register v. Reiner, Reiner, & Bendett, 488 F.Supp.2d 143 (D. Conn.
   2007); Bielawski v. Midland Funding, LLC, 2019 WL 4278042 (N.D. Ill. 2019);
   1st Nationwide Collection Agency, Inc. v. Werner, 654 S.E.2d 428 (Ga.Ct.App.
   2007); Randall vs. Midland Funding, LLC, 2009 WL 2358350 (D. Neb. 2009);
   Kinel v. Sherman Acquisition II, L.P., 2007 WL 2049566 (S.D.N.Y. 2007);
   Acosta v. Campbell, 2006 WL 146208 (M.D. Fla. 2006); see also Daley vs. A &
   S Collection Associates, Inc., 717 F.Supp.2d 1150 (D.Oreg. 2010)(summary
   judgment issued for Plaintiff when the Defendant communicated credit
   information to credit reporting agency which it knew or should have known to be
   false); Smith v. National Credit Systems, Inc., 807 F.Supp.2d 836 (D.Ariz.
   2011)(holding that bona fide error defense did not excuse debt collector’s error in
   failing to report that debt was in dispute); Hall v. Southwest Credit Systems, LP,
   2019 WL 1932759 (D. DC 2019)(denying debt collector’s bona fide error defense
   that it could not locate the applicable account despite having the consumer’s
   correct last name, last four of her social security number, among other pieces of
   information).

3. The Defendant's acts and omissions intended to harass the Plaintiff in violation of
   the FDCPA pursuant to the preface of 15 U.S.C. § 1692d by continuing to report
   the debt to a credit reporting agency when it knew the debt was disputed by the
   consumer.

4. The Defendant's acts and omissions constitute unfair and unconscionable attempts
   to collect a debt in violation of the FDCPA pursuant to the preface of 15 U.S.C. §
   1692f by continuing to report the debt to a credit reporting agency when it knew
   the debt was disputed by the consumer.

5. The Defendant misrepresented the status of this debt to a credit reporting agency
   which constitutes a violation of 15 U.S.C. § 1692e.

6. As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff
   for actual damages, statutory damages of $1,000 per defendant, attorney fees, and
   costs.




                                          5
Case 2:21-cv-00908-WB Document 1 Filed 02/26/21 Page 6 of 6


                            Prayer for Relief

WHEREFORE, the Plaintiff prays that the Court grant the following:

1. A finding that the Defendant violated the FDCPA and/or an admission from
   the Defendant that it violated the FDCPA.

2. Actual damages under 15 U.S.C. § 1692k(a)(1).

3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

4. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

5. Such other and further relief as the Court deems just and proper.


Respectfully submitted,

s/ Stephen M. Dunne
Stephen M. Dunne
Dunne Law Offices, P.C.
Attorney for Plaintiff
1515 Market Street, Suite 1200
Philadelphia, PA 19102
Office: (215)551-7109
Fax: (215)525-9721
Email: stephen@dunnelawoffices.com




                                    6
